Citation Nr: 1233804	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  04-01 061	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a heart disability, to include as secondary to service-connected diabetes mellitus, Type II.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel





INTRODUCTION

The Veteran served on active duty from November 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 RO decision.  The case was remanded to the agency of original jurisdiction (AOJ) for additional development in April 2007 and May 2008.  The Board subsequently issued a decision in October 2008 denying the Veteran's claim. The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a February 2010 memorandum decision, the Court endorsed a February 2010 joint motion for remand filed by both parties to the case and remanded the appeal for compliance with the instructions in the joint motion.  The Board then remanded the appeal for further evidentiary development in April 2011 and again in September 2011.  Such development having been accomplished, the matter is once again before the Board for further appellate review.

The Veteran's claims file contains medical evidence of mild left lower extremity peripheral neuropathy, which has been medically linked to his service-connected diabetes mellitus.  This matter is referred to the RO for appropriate action.


FINDING OF FACT

The Veteran does not have a heart disability which had its onset during service, was manifested within one year of service, or is otherwise related to service or to a service-connected disability.


CONCLUSION OF LAW

A heart disability was not incurred in or aggravated by active military service, it may not be presumed to have been incurred in service, and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with this information in a May 2007 letter, prior to the most recent adjudications of his claim.  

VA medical records, private medical records, VA examination reports, and a VA medical opinion based upon review of the file, and the Veteran and his representative's written contentions are of record and have been reviewed in support of his claim.  

With regard to the VA examination reports of record, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the most recent VA opinion obtained in this case is adequate with regard to the issue decided herein.  The report relied upon herein was predicated on a review of the claims folder and the relevant medical records contained therein; contains a description of the history of the disability at issue; and documents and considers the Veteran's complaints and symptoms.  The VA physician considered the available pertinent evidence of record, directly addressed the concerns of the Court and the Board, and provided rationales for the opinions rendered, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues decided herein have been met.  38 C.F.R. § 3.159(c)(4).  

All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met to the extent possible with regard to the matter decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).


Analysis

The Veteran contends he has a heart disability as a direct result of active service or secondary to his service-connected diabetes mellitus type II.  For the reasons that follow, the Board concludes that service connection is not warranted. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for a chronic disease, including a cardiovascular-renal disease, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The law provides that a Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed during such service to certain herbicide agents (e.g., Agent Orange), and there is a presumption of service incurrence for specified diseases, based on such exposure, if manifest to a compensable degree within specified periods.  38 U.S.C.A. § 1116(b). Effective August 31, 2010, section 3.309(e) was amended to add certain diseases, including ischemic heart disease, to the list of diseases associated with exposure to herbicide agents. The final rule is applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date. See 75 Fed. Reg. 53, 202 . 

Therefore, it is applicable to the present claim which was pending before VA when the rule was published. The amendment provides, in pertinent part, that ischemic heart disease includes but is not limited to acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina. Id. at 53, 216 .

For disabilities not presumptively associated with herbicide exposure, it is still possible to establish service connection based on herbicide exposure with proof of actual, direct causation.  Combee v. Brown, 34 F.3d 1039, 1040 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  However, establishing "[a]ctual causation carries a very difficult burden of proof."  Stefl at 1042. 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may be established on a secondary basis for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder that is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  71 FR 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In the present case, there is evidence of an in-service injury, i.e., exposure to herbicides.  See Hickson.  The Veteran's DD-214 form confirms he had nearly a year of service in Vietnam; therefore he is presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116(b); 38 C.F.R. § 3.307.  There is no evidence of any heart disability during service, or within one year of discharge from service, however.  

At the outset, it should be noted that for herbicide exposed veterans, there is a presumption of service connection for ischemic heart disease which includes but is not limited to acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina. 

The inquiry that follows pertains to whether there is medical evidence of a current heart disability to include CAD.  The Board has concluded that the Veteran does not have CAD.

The Veteran has submitted private medical records of his treatment at the University of Michigan Briarwood Family Practice Center.  In February 2003, the Veteran underwent a stress test, which revealed a first degree atrioventricular (AV) block.  The results of the test were otherwise normal.  It was noted that the scan significance was probably normal and indicative of a low risk for hard cardiac events.  In August 2003, a blood test yielded normal results.  In December 2003, Dr. M. T. Ruffin gave a diagnosis of coronary artery disease (CAD) as confirmed by a stress echocardiogram and stated that this was secondary to diabetes.  In May 2004, the Veteran underwent another stress test, which again revealed a first degree AV block and resulted in otherwise normal findings.  It was also noted again that the scan significance was probably normal and indicative of a low risk for hard cardiac events.  In August 2007, a statement from Dr. Ruffin indicated that the Veteran had CAD, which had been diagnosed in April 2003 and was secondary to diabetes mellitus.  Subsequently, treatment notes dated in September 2007 stated that the Veteran's symptoms of palpitations and left-sided axillary pain did not appear to be consistent with a myocardial infarction.  Results of an electrocardiogram performed during this visit, which showed a first degree AV block, were noted to be within normal limits. 

The Veteran was afforded a VA examination in February 2003 to assess the current nature and etiology of his diabetes mellitus and other claimed conditions.  The Veteran denied a history of myocardial infarction or stroke.  He reported having a sharp, stabbing, left-sided chest pain on rare occasions.  The Veteran also indicated that he occasionally experiences a dull pain around his heart that feels like a muscle strain and lasts for an entire day.  On physical examination, his heart had a regular rhythm and rate, S1 and S2 were normal, and there was no murmur or gallop.  An electrocardiogram revealed sinus rhythm with a first degree AV block.  An echocardiogram, noted to be a technically limited study, revealed an estimated left ventricular ejection fraction of 50 percent.  As the examiner later clarified in a March 2004 statement, this was a "technically limited study" because there was poor visualization of structures due to the Veteran's obesity.  A chest x-ray showed a normal heart size.  Based on the findings, the assessment given was atypical chest pain. 

Thereafter, following the submission of the December 2003 note from Dr. Ruffin, the claims file was forwarded to the same examiner for further review.  Specifically, the examiner was asked to provide an opinion as to whether he concurred with the CAD diagnosis shown in the note.  In a March 2004 statement, the examiner opined that neither the February 2003 stress test, nor the echocardiogram performed at the February 2003 VA examination provided definite evidence to support the presence of CAD. 

The Veteran underwent another VA examination in June 2008 to clarify the existence of a current heart disability.  The Board finds the examination report to be comprehensive and sufficient in addressing this issue.  The report reflects a thorough review of the claims file, including medical records, and provides detailed findings and analyses.  Following a physical examination and a review of the Veteran's medical records, the examiner stated that the first degree AV block was most likely a benign condition and that his most recent stress test at the University of Michigan did not indicate any heart disease.  The examiner specifically noted that presently there was no evidence of CAD or any other type of heart disease.  It was further noted that given his risk factor for heart disease and diabetes mellitus type II, the Veteran may develop CAD in the future, in which case his future CAD would be at least as likely as not caused by or contributed to by his service-connected diabetes mellitus type II. 

The Veteran underwent another VA examination in November 2011 which yielded the single diagnosis of the first degree AV block, which was noted as having been diagnosed many years earlier. It was also noted that the Veteran's AV block ". . . was more likely due to a delayed P-R conduction without evidence of a cardiac condition."  No CAD was identified following a thorough examination.  Ultimately, it was concluded that the Veteran's claimed heart condition was less likely than not caused by an inservice injury, event, or illness. 

A December 2011 echocardiogram revealed mild to moderate hypertrophy.

A VA medical opinion was obtained in July 2012.  The physician reviewed the Veteran's claims file, to include the records and opinions generated by Dr. Ruffin, and his VA medical records.  The author also cited to multiple pieces of medical literature and treatises in the lengthy opinion.  The physician concluded that it is less likely than not that the Veteran's first degree AV block is etiologically related to the Veteran's service-connected diabetes mellitus via causation or aggravation.  He also provided the following technical explanation as to why he rejected Dr. Ruffin's diagnosis of CAD:  

Dr. Ruffin is interpreting the February 2003 stress echocardiogram also known as the modified Bruce and simultaneous Adenosine Stress Test as positive based upon Stress ST response that was abnormal, with 1.3mm ST depression in the lateral and inferior leads and the quantitative perfusion extent results which showed RCA abnormality with stress 14%, rest 8%, reversal 4%, other vessels were 0%.  Interpretation was small sized equivocally abnormal apical and distal inferior fixed defect consistent with prominent apical thinning in the territory of the distal LAD.  The reporting physician, [Dr. C], interprets the test as, "Scan was probably normal and indicates a low risk for hard cardiac events."  Diabetes Mellitus is a major risk factor for stroke and coronary artery disease (CAD).  Studies show that diabetics are 2 to 5 times more likely to die of heart disease than non-diabetics, so if the Veteran has CAD it is certainly at least aggravated by his service connected diabetes mellitus.  However, the correct interpretation of the Veteran's modified Bruce and simultaneous Adenosine Stress Test is low risk [emphasis in original] based upon references such as Using the Results of Noninvasive Risk Stratification to Guide Clinical Decision Making.  Therefore, I concur with [the November 2011 VA examiner], the Veteran's only heart condition is his First Degree AV Block.  

After a thorough review of the claims folder, the Board finds that the preponderance of the evidence fails to show that the Veteran has a current heart disability. Although statements from Dr. Ruffin indicate a current diagnosis of CAD secondary to diabetes mellitus, no explanation is provided for such a diagnosis.  The Board finds that this diagnosis is not supported by the objective medical evidence of record.  On the contrary, the objective medical evidence demonstrates that the Veteran is at risk of developing CAD in the future, but that a diagnosis is not warranted at the present time.  

Most persuasive is the recent July 2012 VA opinion based upon the review of all the Veteran's records, to include Dr. Ruffin's conclusions.  This expert physician essentially concluded that Dr. Ruffin misinterpreted a particular test result as showing a result that the test did not, in the opinion of the VA examiners cited above, and also in the opinion of the physician who initially interpreted the test results.  The July 2012 opinion includes excerpts of several highly-technical reference sources which are apparently intended to show the medical complexity involved in interpreting such test results, and thus, by extension, the likelihood of error in such interpretation.  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110; Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that Secretary's and Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  In this case, the Veteran does not have CAD; therefore, service connection for CAD would be inappropriate.  Although the Veteran does have a first degree AV block, this has either been deemed of no functional impact, benign or not productive of cardiac disease. See February 2003 private medical record, June 2008 and November 2011 VA examination reports, and July 2012 VA opinion.  It is also notable, that the AV block was not noted in service, but years later. A November 2011 VA examination report indicates that the Veteran's claimed heart condition is not related to an inservice injury, event or disease.  A July 2012 VA examination report reflects that the AV block is unrelated to the Veteran's service-connected diabetes via causation or aggravation.

The Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to report that he experiences chest pain.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a heart disability, to include as secondary to service-connected diabetes mellitus, Type II.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Service connection for a heart disability, to include as secondary to service-connected diabetes mellitus, Type II, is denied.

____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


